IN THE COURT OF APPEALS OF IOWA

                                   No. 16-1572
                             Filed January 11, 2017


IN THE INTEREST OF B.D.,
Minor child,

T.D., Father,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Polk County, Susan Cox, District

Associate Judge.



       A father appeals from an order terminating his parental rights pursuant to

Iowa Code chapter 232 (2015). AFFIRMED.



       John C. Heinicke of Kragnes & Associates, P.C., Des Moines, for

appellant father.

       Thomas J. Miller, Attorney General, and Kathrine S. Miller-Todd (until

withdrawal) and Mary A. Triick, Assistant Attorneys General, for appellee State.

       John P. Jellineck of Public Defender’s Office, Des Moines, guardian ad

litem for minor child.



       Considered by Danilson, C.J., and Doyle and McDonald, JJ.
                                         2


MCDONALD, Judge.

       Terry appeals from an order terminating his parental rights in his child,

B.D., pursuant to Iowa Code section 232.116(1)(f) (2015).          The standard of

review and controlling framework are well-established and need not be repeated

herein. See In re M.W., 876 N.W.2d 212, 219–20 (Iowa 2016) (stating review is

de novo and setting forth the applicable “three-step analysis”); In re A.M., 843

N.W.2d 100, 110–11 (Iowa 2014) (same).

       Terry concedes the statutory ground authorizing termination of his

parental rights has been met. We nonetheless seek to satisfy ourselves the

State has met its burden on this point. See Santosky v. Kramer, 455 U.S. 745,

759 (1982) (“A parent’s interest in the accuracy and justice of the decision to

terminate his or her parental status is . . . a commanding one.”). As relevant

here, to terminate a parent’s rights pursuant to section 232.116(1)(f), the State

was required to prove “the child cannot be returned to the custody of the child’s

parents as provided in section 232.102” at the time of the termination hearing.

Iowa Code § 232.116(1)(f)(4). Our cases had interpreted this provision to mean

the child at issue was removed from at least one of the parents and could not be

returned to the parent at issue at the time of the termination hearing without

regard to whether the child had been removed from the parent at issue. See In

re C.L., No. 14-1973, 2015 WL 408392, at *2 (Iowa Ct. App. Jan. 28, 2015)

(explaining the supreme court had rejected the argument the State was required

to prove the child was removed from the custody of the parent at issue as a

prerequisite to termination of parental rights pursuant to section 232.116(1)(f)); In

re J.B.L., 844 N.W.2d 703, 705 (Iowa Ct. App. 2014). Recently, the supreme
                                         3


court held section 232.116(1)(f) provides a basis for termination only where there

the child at issue was also removed pursuant to chapter 232 from the parent at

issue. See In re C.F.-H., ___ N.W.2d ___, ___, 2016 WL 7321713, at *13 (Iowa

2016). On de novo review, we conclude the condition was met in this case. The

juvenile court issued a removal order on May 4, 2015, removing the child at issue

from the father. See id. at *5-7 (discussing relevant statutory provisions related

to removal). We also conclude, as will be set forth below, the State has proved

the child could not be returned to the father’s custody at the time of the

termination hearing.

       Terry contends the State failed to prove termination of his parental rights

is in the best interests of the child. He also contends the juvenile court should

not have terminated of his parental rights due to the strength of the parent-child-

bond. The record does not support the father’s arguments.

       The child was born in 2011. Terry has not played a significant role in the

child’s life due to Terry’s substance abuse and criminal behavior. Since the time

of the child’s birth, Terry has been convicted of theft in the fifth degree, domestic

abuse assault, and assault causing bodily injury. At the time of the termination

hearing, the father was incarcerated after being convicted of possession of

methamphetamine with intent to deliver and failure to affix a drug tax stamp. His

discharge date is in the year 2021. Terry testified he would be eligible for parole

in November 2016 and placed in a halfway house. He conceded he could not

have physical custody of the child in a halfway house. Prior to the time of his

incarceration, the father did not exercise any regular visitation with the child and

spent little time with her. He did not provide financial support on any regular
                                        4


basis. The child does not recognize the father as her father. Terry testified he

had not seen the child in over two years and admitted, “I probably never done my

part.”

         Like the juvenile court, we find there is no parent-child bond and

termination of the father’s rights is in the best interest of the child. While the

father would like to make amends for his past once paroled, “[i]t is well-settled

law that we cannot deprive a child of permanency after the State has proved a

ground for termination under section 232.116(1) by hoping someday a parent will

learn to be a parent and be able to provide a stable home for the child.” A.M.,

843 N.W.2d at 112. “What’s past is prologue.” In re K.F., No. 14–0892, 2014

WL 4635463, at *4 (Iowa Ct. App. Sept. 17, 2014); see also In re A.B., 815

N.W.2d 764, 778 (Iowa 2012) (noting a parent’s past conduct is instructive in

determining future behavior).

         AFFIRMED.